Citation Nr: 0816500	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for eye problems, to 
include as secondary to coronary artery disease and 
hypertension.

4.  Entitlement to service connection for a spot on the right 
thigh.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) with major depression and 
anxiety.

6.  Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance of another person or on 
account of being housebound.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982 and August 1991 to February 1992, to include active 
service in the Southwest Asia theater of operations from 
August 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.

In the veteran's August 2004 claim for compensation benefits, 
he essentially indicated that he wanted consideration of 
entitlement to service connection for eye problems to include 
consideration of entitlement to service connection on a 
secondary basis.  Accordingly, the Board recharacterized the 
issue as noted on the title page.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims.

At the hearing, the veteran appears to have testified that he 
suffered from eye problems ("minor bad spots hidden") 
during service for which he was prescribed special eye 
glasses which only exacerbated the problem.  The veteran also 
indicated that he suffered from chest pain and shortness of 
breath or coronary artery disease during service.  He 
maintained that he was treated for chest pain and shortness 
of breath after service at the "Jefferson Clinic in 
Tennessee, Memphis" [Memphis VA Medical Center on Jefferson 
Avenue].  Then, he was treated at the "North Clinic on 
Austin Peak" [Covington, Tennessee (North Memphis) Community 
Based Outpatient Clinic].  He was last seen in the North 
Clinic that month.  The veteran further reported that he was 
treated for hypertension during the same time he was treated 
in service for coronary artery disease.  He was followed for 
hypertension at the North Clinic.  The veteran also testified 
that he was treated for a spot on his right thigh, which 
spread to his back, during service.  After service, he was 
treated for this condition at the Jefferson Clinic and North 
Clinic.  Lastly, the veteran testified that he was treated 
during service for PTSD at the base clinic.  

The claims file shows that only service medical records for 
the veteran's first period of active duty service have been 
obtained.  There is of record a Statement of Medical 
Examination and Duty Status dated December 12, 1991 that 
notes that the veteran was admitted to the "BACH" Army 
Hospital with a complaint of shortness of breath and chest 
discomfort.  The examiner noted a diagnosis of possible 
atherosclerotic coronary artery disease.  It was further 
noted that the disease was incurred in the line of duty.  

According to a December 2001 response to a Request for 
Information, all available service medical records at that 
time were forwarded to the RO by the National Personnel 
Records Center (NPRC).  In August 2004, the RO requested 
additional service medical records from the veteran's last 
unit of assignment (B Battery 3/115 FA Battalion) and from 
the War Records Division of the Department of the Military in 
Nashville, Tennessee.  An August 2004 Report of Contact 
indicated that an administrative official reported that the 
War Records Division had no service medical records on the 
veteran.  In September 2004, an administrative official from 
the veteran's last unit of assignment noted that the veteran 
had not been an active member of the Guard for years and that 
all of his records had been forwarded to the War Records 
Division.  Thereafter, a September 2004 Report of Contact 
noted that the veteran's records were sent to NPRC, and that 
all available records were previously sent to the RO 
according to the December 2001 NPRC response.  It is not 
clear from the face of the Report of Contact if a further 
search for the veteran's outstanding service medical records 
was actually made or if reference was only being made to the 
fact that a single prior search effort yielded negative 
results.  

The Board finds that under these circumstances further 
efforts must be conducted to obtain the veteran's service 
medical records for his second period of service, 
particularly in light of the fact that at the time of the 
2001 response, the NPRC could not verify the veteran's second 
period of service because the appropriate records had not yet 
been retired at that location.  See 38 C.F.R. § 3.159(c)(2) 
(2007) (providing that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency).  Also, the Board notes that 
hospitalization and mental health records are often 
maintained separately from clinical and dental records, and 
may be held at the hospital where treatment occurred, rather 
than being transferred to the NPRC; such records should be 
specifically requested.

As noted above, at the hearing, the veteran indicated that he 
received treatment for several of his claimed disabilities at 
the VA North Clinic.  In addition, a January 2005 Report of 
Contact shows that the veteran reported that records for the 
"Cleveland Clinic" and the Rice Brothers Hospital should be 
in his service medical records.  Any available pertinent 
records from these identified facilities should be obtained.  

The claims file further shows that the veteran has been 
receiving disability benefits from the Social Security 
Administration (SSA) for several years.  He was also awarded 
permanent and total VA pension benefits in August 2002.  A 
copy of the SSA decision and the underlying records upon 
which the award is based are not contained in the record.  
Accordingly, VA has a duty to obtain the records, pursuant to 
38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. 
App. 163, 139 (1998) (providing that VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  The notice requirements of the VCAA require 
VA to notify the claimant of any evidence that is necessary 
to substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While VCAA letters were mailed to the veteran in August 2004, 
October 2004, and November 2004, the claimed disability of a 
spot on the right thigh was not among the other claimed 
disabilities listed.  Where the VCAA notice identifies 
several issues claimed by the veteran, but leaves out one or 
more other issues, that VCAA notice is inadequate with 
respect to those issues not identified.  Overton v. 
Nicholson, 20 Vet. App. 427, 443-44 (2006).  Accordingly, a 
VCAA letter on this issue must be provided to the veteran.  
In addition, the veteran should be apprised of the elements 
necessary to establish service connection for eye problems on 
a secondary basis.  




Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) on the issue of entitlement to 
service connection for a spot on the 
right thigh, and include a description of 
the evidence needed to substantiate a 
claim based on secondary service 
connection with respect to the eye claim.    

2.  Ask the veteran to identify the 
names, addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess records 
pertaining to treatment he has received 
for all of his claimed disabilities 
(coronary artery disease, hypertension, 
eye problems, spot on right thigh, and 
PTSD) since their onset.  With any 
necessary authorization from the veteran, 
attempt to obtain copies of those 
treatment records which have not been 
obtained previously, to include records 
from the "North Clinic," 
"Cleveland Clinic," and the Rice 
Brothers Hospital.

Also ask the veteran to identify the base 
clinic in which he received treatment for 
his mental disorder during service.  

3.  Contact the NPRC and all other 
appropriate agencies for hospitalization 
and mental health records for the veteran 
pertaining to treatment at the "BACH" 
Army Hospital (and any other clinic or 
hospital the veteran identifies) from 
August 1991 to February 2002.  If no such 
records can be obtained, the attempts to 
obtain the records should be documented 
in the claims file.

4.  Contact the SSA and request copies of 
all documents pertaining to the veteran, 
including any administrative decision and 
the medical records relied upon 
concerning his claim.

5.  Undertake any other development that 
is determined to be warranted based on 
the information and evidence procured as 
the result of the above development.  In 
particular, consider whether a medical 
examination or opinion is necessary in 
accordance with McLendon v. Nicholson, 20 
Vet. App. 79 (2006) and 38 C.F.R. 
§ 3.159(c)(4).

6.  Readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)







This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



